Case 2:17-cv-13926-MOB-MKM ECF No. 19 filed 02/11/19      PageID.144    Page 1 of 9



                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF MICHIGAN


EDWARD J. HOLLAND, JR.,              )
                                     )       Case No. 2:17-cv-13926-MOB-MKM
            Plaintiff,               )       Hon. Marianne O. Battani
                                     )
v.                                   )
                                     )
UNITED STATES OF AMERICA,            )
                                     )
            Defendant.               )
                                     )

 PLAINTIFF’S MOTION AND BRIEF TO SUPPLEMENT HIS RESPONSE TO
         GOVERNMENT’S MOTION TO DISMISS WITH THE
                      ATTACHED EXHIBIT

      The plaintiff, EDWARD J. HOLLAND, JR., moves, pursuant to Local Rule

7(g)(1) to supplement his Response to Government’s Motion to Dismiss (Doc

#10) with the attached Exhibit A. Plaintiff has sought the consent of Defendant to

supplement his Answer, which was declined.

      WHEREFORE, Plaintiff moves the Court to include Exhibit A in the

Court’s record, as a supplement to the Plaintiff’s Response to Government’s

Motion to Dismiss.




                                         1
Case 2:17-cv-13926-MOB-MKM ECF No. 19 filed 02/11/19     PageID.145    Page 2 of 9



Dated: February 11, 2019                 Respectfully submitted,

                                         /s/ Neal Nusholtz
                                         NEAL NUSHOLTZ
                                         2855 Coolidge Hwy. Ste. 103
                                         Troy, Michigan 48084
                                         Ph. 248-646-0123
                                         Nusholtz@nnlaw.net




                                     2
Case 2:17-cv-13926-MOB-MKM ECF No. 19 filed 02/11/19         PageID.146    Page 3 of 9



                         MEMORANDUM IN SUPPORT

      Counsel for Plaintiff received, in the course of representing another

taxpayer, the attached and redacted Exhibit A, which is a notice of an Intent to

seize up to 15% of [the taxpayer’s] Social Security benefits. The document may

influence the Court to conclude either that: (1) there is a clear duty for the Social

Security Administration to transmit only 15% of Plaintiff’s Social Security benefits

to the Internal Revenue Service; or (2) that the seizure of 100% of Plaintiff’s

Social Security benefits is an arbitrary act by the Internal Revenue Service. Local

rule 7(g)(1) permits the Court to allow the filing of additional documents at a time

period specified by the court.

      WHEREFORE, Plaintiff moves the Court to include Exhibit A in the

Court’s record, as a supplement to the Plaintiff’s Response to Government’s

Motion to Dismiss.


Dated: February 11, 2019                     Respectfully submitted,

                                             /s/ Neal Nusholtz
                                             NEAL NUSHOLTZ
                                             2855 Coolidge Hwy. Ste. 103
                                             Troy, Michigan 48084
                                             Ph. 248-646-0123
                                             Nusholtz@nnlaw.net




                                         3
Case 2:17-cv-13926-MOB-MKM ECF No. 19 filed 02/11/19    PageID.147   Page 4 of 9



                              Certificate of Service



      I hereby certify that on February 11, 2019, I electronically filed the

foregoing document with the Clerk of the Court using the ECF system and that I

served it via the ECF system on Defendant’s counsel.




                                     /s/ Neal Nusholtz
                                     NEAL NUSHOLTZ
                                     2855 Coolidge Hwy. Ste. 103
                                     Troy, Michigan 48084
                                     Ph. 248-646-0123
                                     Nusholtz@nnlaw.net




                                        4
Case 2:17-cv-13926-MOB-MKM ECF No. 19 filed 02/11/19   PageID.148   Page 5 of 9




                            EXHIBIT A
             Case 2:17-cv-13926-MOB-MKM ECF No. 19 filed 02/11/19                                               PageID.149           Page 6 of 9



         ~
                     Department of the Treasury                                                                   Notice                   CP91
                     Internal Revenue SeNice                                                                      Notice date              December 31, 2018
                     PO BOX 145566
         IRS         CINCINNATI OH 45250-5566
                                                                                                                  To contact us            1-800·829-3903
                                                                                                                  Your Caller ID
                     002230.115229.338306.31105 2 MB 0.424 1020                                                   Page 1 of 4
                     •ll•r'r1•rl·'·r'rr•1'11·1111 11 '1111'rrur•rr••rrl•l 11 rlr''ll'lr'·


                    %NEAL NUSHOLTZ
                    2855 COOLIDGE HWY STE 103
002230              TROY Ml48084-3215



         Intent to seize up to 15% of your Social Security benefits
    ' -Amount due imm-edi·atef·y: $7-0';67-5:11·-                                                                                                        .   .-   . ..... .   "




         We haven't received full paymernt despite sending                  Billing Summary
         you several notrees about your unpaid federal taxes.              Amount you owed                                                            $50,657.87
         We will seize (levy) up to 15% of the Social Security             Additional failure-to-pay penalty                                            8,116.49
         benefits you receive in order to pay your unpaid                  Additional interest charges                                                 11,900.76
         federal taxes until they are paid in fulL (Internal               Amount due immediately                                                    $70,675.12
         Revenue Code section 6331(h))
         We have ide11tified the following Social Security
         account information:         ··




         uon't contact me ~ooal ~ecunty A<Jmrn1strat1on. If
         you have any questions, please contact us at 1-800-
         829-3903.

                                                                                                                                                Continued on back...



         u-
         IRS
                                                                           %NEAL NUSHOLTZ
                                                                           1855 COOliDGE HWY STE t03
                                                                           TROY Ml 48084-3215
                                                                                                                  Notice
                                                                                                                  Notice date
                                                                                                                  Social Security number
                                                                                                                                           CP91
                                                                                                                                           December 31, 201 8



                                                                           • Make your check or money order payable to the United States Treasury.
         am•r.~Wi~~~MIItll                                                 • Write your Social Security number, the tax period(s) and form number(s-) on your
                                                                             payment and any·correspondence.
         Payment
                                                                           Amoun,t due immediately                                                $70,675.12
             INTERNAL REVENUE SERVICE
             PO BOX 145566
             CINCINNATI OH 45250-5566




                                                                                 EXHIBIT A
    Case 2:17-cv-13926-MOB-MKM ECF No. 19 filed 02/11/19                                        PageID.150         Page 7 of 9


                                                                                           Notice                   CP91
                                                                                           Notice date              December 31, 2018
                                                                                           Social Security number
                                                                                           Page 2 of 4


What you need to do immediately   Pay immediately
                                  • Send us the amount due of $70,675.12 immediately. If you don't pay by
                                    January 30, 2019. we can seize (levy) funds from your social security
                                    account or, if applicable, from the social security account for which you
                                    are a beneficiary.
                                  • If you can't pay the amount due, pay as much as you can now and make payment
                                    arrangements that allow you to pay off the rest over time. Visit
                                    www.irs.gov/payments for more information about:
                                    • Installment and payment agreements - download required forms or save time
                                        and money by applying online if you qualify
                                    - Automatic deductions from your bank account
                                        Payroll deductions
                                    - Credit card payments
                                  Or, call us at 1-800-829-3903 to discuss your options. We may determine you can't
                                  pay due to economic hardship and temporarily delay collection of your overdue taxes
                                  and the seizure of your Social Security benefits. Be prepared to discuss your monthly
                                  income and expenses with us.
                                  Get assistance
                                  Low Income Taxpayer Clinics {UTCs) are independent from the IRS. Some clinics serve
                                  individuals whose income is below a certain level and who need to resolve a tax
                                  problem. These clinics provide professional representation before the IRS or in court on
                                  audits, appeals. tax collection disputes. and other issues for free or for a small fee.
                                  Some clinics can provide information about taxpayer rights and responsibilities in many
                                  different languages for individuals who speak English as a second language. For more
                                  information and to find a clinic near you. see the UTC page on
                                  www.TaxpayerAdvocate.irs.gov or IRS Publication 4134, low Income Taxpayer Clinic.
                                  List. This publication is also available by calling 1·800·829-3676 or at your local IRS
                                  office.




fj)                                nH'tt.l-\1. l 't\I .,,IV1,.1'-

                                  2855 COOLIDGE UWY SlE 103
                                  TROY Ml 48084·3215
                                                                                            Notice
                                                                                            Notice date
                                                                                                                   CP9l
                                                                                                                   December 31, 2018

IRS                                                                                         Social Security number



    111\~~~~~MIIIII               If your address has changed, please call 1-800-829-3903 or visit www.irs.gov.
                                  o Please check here if you've included any correspondence. Write your Soda! Security
Contact information                     number, the tax period(s} and form number(s) on any correspondence.


                                  Primil)' phone                    Best time to <aU
                                                                                       O a.m.
                                                                                       O p.m.
                                                                                                 Setondary phone      Best time to tall
                                                                                                                                          Ba.m.
                                                                                                                                            p.m.

   INTERNAL REVENUE SERVICE
   PO BOX 14'5566
   CINCINNATI OH 4525(}-5566




                                                  EXHIBIT A
                  Case 2:17-cv-13926-MOB-MKM ECF No. 19 filed 02/11/19                                                            PageID.151                     Page 8 of 9

                                                                                                                                       Notice                       CP91
                                                                                                                                       Notice date                  December 3\, 2018
                                                                                                                                       Social Security numbe1
                                                                                                                                       Page 3 of 4


      ·~,f we don'fhear from ')'oi.i"-                                             . If you don't C<!ll us immeoiately or'p"                              .
                                                                                                                             ay.tlie ·amo"(mt a~e; V"e cari.seiz,e (lev)lffunds .from
       '~              ' .   j . ••   ~.   ~   . --   .   " . ,;   ~ :
                                                                                     ' yovr social security account or, if applicable, 'rrom "the"sociaf secur{ty acco~nt "tor which
                                                                                    ·. you ar~. ~ ·benefic(arY.

~~
~       Your billing details
        Tax period ending                                                Form number        Amount you OY.'!d    Additional interest        Additional penalty                            Total
002230 December 31, 2011                                                         1040         $50,657.87            $11,900.76                  $8,116.49                          $70,675.12



        Penalties                                                                    We .are required by law to charge any applicable penalties.

       Failu're-to-pay                                                              We assess ·a"1/2% monthly penalty for not paying the tax you owe by the due date. We
                                                                                    base the monthly penalty for paying late on the net unpaid tax at the beginning of
                                                                                    each penalty month following the payment due date for that tax. This penalty applies
                                                                                    even if you filed the return on time.
                                                                                    We charge the penalty for each month or part of a month the payment is late;
                                                                                    however. the penalty can't be more than 25% in total.
                                                                                     • The due date for payment of the tax shown on a return generally is the return due
                                                                                       date, without regard to extensions.
                                                                                     • The due date for paying increases in tax is within 21 days of the date of our notice
                                                              . .. •..                 demanding payment (10 business days if the amount in the notice is) 100,000 or
                                                                           , .         more). ·.
                                                                                    If we issue a Notice of Intent to Levy and you don't pay the balance due within 10 days
                                                                                    of the dare of the notice. the penalty for paying late increases to 1% per month.
                                                                                    For individuals who filed on time, the penalty decreases to 1/4% per month while an
                                                                                    approved installment agreement with the IRS is in effect for payment of that tax.
                                                                                    For a detailed computation of the penalty call 1·800-829-3903.
                                                                                    (Internal Revenue Code Section 665 1)

       Removal or teduction of penalties                                           · We understand that circumstances - such as serious illness or injury; a family
                                                                                     member's·death, or loss of financial records due to natural disaster- may make it
                                                                                     difficult for you to meet your taxpayer responsibility in a timely manner.
                                                                                    We can gen~rafly process your request for penalty removal or reduction qui~ker it'you
            ::.

                                                                                    contact us at the number listed above with the following information:
                                                                                    • Identify which penalty charges you would like us to reconsider (e.g.• 20 l6 late filing
                                                                                        penalty).                           .
                                                                                    • For each penalty <harge, explain why you believe it should be reconsidered.
                                                                                    If you write us, include a signed statement and supporting documentation for penalty
                                                                                    abatement request.
                                                                                    We'll review your request and let you know whether we accept your explanation as
                                                                                    reasonable cause to reduce or remove the penalty charge(s).




                                                                                                                                                                           Continued on back...
                                                                                          EXHIBIT A
     Case 2:17-cv-13926-MOB-MKM ECF No. 19 filed 02/11/19                             PageID.152             Page 9 of 9


                                                                                    Notice                     CP9l
                                                                                    Notice date                December 31, 2018
                                                                                    So<ial Security number
                                                                                    Page4of 4


Penalties - continued
Removal of penalties due to erroneous    If you were penalized based on written advice from the IRS, we will remove the penalty
written advice from the IRS              if you meet the following criteria:
                                         • You wrote us asking for written advice on a specific issue
                                         • You gave us adequate and accurate information
                                         • You received written advice from us
                                         • You reasonably relied on our written advice and were penalized based on that
                                            advice
                                         To request removal of penalties based on erroneous written advice from us, submit a
                                         completed Claim for Refund and Request for Abatement (Form 843) to the IRS address
                                         shown above. For a copy of the form, go to www.irs.gov or calll-800-TAX-FORM (1 -
                                         800-829-3676). .                    . . .                            '.


Interest charges                          We are required by law to charge interest when you don't pay your liability on time.
                                          Generally, we calculate interest from the due date of your return (regardless of
                                          extensions) until you pay the amount you owe in full, including accrued interest and
                                          any penalty charges. Interest on some penalties accrues from the date we notify you of
                                        · the penalty until it is paid in full. Interest on other penalties, such as failure to file a tax
                                          return. starts from the due date or extended due date of the return. Interest rates are
                                          variable and may change quarterly. (Internal Revenue Code Section 6601)
                                          For a detailed calculation of your interest, calll-800-829-3903.


Additional information                    • Visit www.irs.gov/cp91
                                          • For tax forms, instructions and publications, visit www.irs.gov or call
                                            1-800-TAX-FORM (1-800-829-3676).
                                          • Keep this notice for your records. ·
                                          If you need assistance, please don't hesitate to contact us.



                                                                                                                         ...::   ... .... ;;;.




                                                                                                                                                 I

                                                                                                                                                 I
                                                                                                                                                 I
                                                                                                                                                 I
                                                                                                                                                 I



                                                                                                                                                 I'
                                                  EXHIBIT A                                                                                      c
